Title: To Thomas Jefferson from Philip M. Topham, 17 February 1807
From: Topham, Philip M.
To: Jefferson, Thomas


                        
                            New York February 1807
                        
                        The Petition of Philip M. Topham of Newport in the State of Rhode Island Mariner respectfully represents—
                  That he is now confined as a prisoner in the Gaol of the City of New York at the Suit of James Robertson who prosecutes as well for the People of the United States as for himself in that behalf on a Judgement against him on a charge of contravening the Law of the United States passed in March 1794 respecting the Slave trade, amounting  exclusive of costs to Sixteen thousand dollars, an amount impossible for your Petitioner at any time to pay—and he is now by this suit and its disastrous consequences totally destitute of property, and is obliged to depend for his Subsistence and that of his family on the kindness of his friends; or rather removed as he is from his native State, upon the precarious charity of Strangers—   Influenced by these considerations the manumission Society of New York under whom the nominal plaintiff acts have declared their Willingness to relinquish their part of the penalty,—and if the President of the United States in the compassionate exercise of his constitutional powers would be graciously pleased to relinquish that part belonging to the United States,—Your Petitioner may once more enjoy the blessings of Liberty and be restored to his family, to Society and to usefulness—
                  Your Petitioner begs leave respectfully to suggest that he has already addressed a Petition Similar to the present to the President in June 1805 in the prayer of which he was joined by many of the most respectable Citizens of his Native State, by Gentlemen high in office and in the Esteem of their fellow Citizens, by numbers of the abolition Society and the Society of Friends; They regarded the extreme youth of your Petitioner at the time of the Offence committed, his Subordinate agency in it; the contagion of Example and that from opulent and eminent Individuals; his ignorance of the Laws inflicting the Penalty; and the prevalence of Public opinion in the State of Rhode Island, as greatly extenuating the moral guilt of your Petitioner—they therefore Sanctioned by their names his application for mercy—In addition to all the reasons formerly urged Your Petitioner has now to State the protracted misery of his imprisonment—
                  That he has a family consisting of a beloved wife & child, an aged Mother (the widow of the late Coll John Topham who fought the battles of his Country in the revolutionary war of the United States) all whom are now depending for Subsistence upon the exhausted charity of others—That he was imprisoned months for want of Bail upon mesne process—he has now been committed almost two years upon the Execution; and that Six years of his life have passed in extreme distress in expiation of a youthful fault—
                  Your Petitioner therefore earnestly implores the president of the United States to relinquish that part of the debt or penalty recovered in the suit aforesaid belonging to the United States whereby he may be enlarged, or grant such relief in such manner as to his wisdom and humanity seems best:
                  And your Petitioner as in duty bound will ever pray
                        
                            Philip M Topham
                     
                        
                    